Vista la moción del apelado para que se desestime el recurso de apelación por el motivo, entre otros, de que ‘1 de la faz de la solicitud se desprende, así como también de la jurisprudencia de esta Corte Suprema, que el recurso de certiorari usado en este caso, no es el adecuado para revisar los actos de que se queja la peticionaria.”
Por CUANTO, el único objeto de la solicitud de certiorari radicada en la Corte de Distrito de San Juan es la revisión y anulación del acto del Tesorero del Gobierno de la Capital al suspender de em-pleo y sueldo y destituir a la peticionaria apelante.
Por Cuanto, esta Corte Suprema ha sostenido en los casos de Coll v. Todd, 35 D.P.R. 625, Rivera v. Asamblea Municipal, 39 D.P.R. 79, Fernández Vanga v. Pavía, Alcalde, 42 D.P.R. 768, y Valldejuli v. De Castro, Administrador, 52 D.P.R. 286, 293, que la destitución de un empleado, aun sin justa causa, no cae dentro de las disposi-ciones de la Ley Municipal autorizando el ejercicio del auto de certiorari.
Por Cuanto, de la faz de la solicitud no aparece que haya habido una absoluta falta de prueba que justifique la destitución, y sí apa-rece que el demandado formuló cargos a la peticionaria y que ésta tuvo una oportunidad de ser oída en su propia defensa.
Por cuanto, normalmente el funcionario con poder parar desti-tuir es el único juez de la prueba, pudiendo intervenir los tribunales solamente en caso de que hubiere una carencia absoluta de prueba que justifique la destitución. Castro v. Tesorero, 34 D.P.R. 199; 5 R.C.L. 263-4.
Por lo tanto, se declara con lugar la moción del apelado y se desestima el recurso.
El Juez Asociado Sr. Córdova Dávila no intervino.